Title: Indenture with Thomas Green, 9 November 1790–14 December 1791
From: Washington, George,Green, Thomas
To: 



[Mount Vernon, 9 Nov. 1790–14 Dec. 1791]

Articles of Agreement made and enterd into this ninth day of November Anno Domini one thousand seven hundred and ninety between Thomas Green Joiner & House Carpenter of the one part and George A. Washington for and in behalf of the President of the United States on the other part Witnesseth that the said Thomas Green for the wages and other considerations hereinafter expressed doth agree and oblige himself to work one year from the tenth day of December next for the said President of the United States, as a Joiner & House Carpenter, and (when not employed in either of these capacities) to do such jobs as he may be set about—and should it be deemed advisable to place under his directions a part (or the whole) of the Negroe Carpenters and others to learn the trade that he shall consider it as an indispensable duty to instruct, and by the most constant attention, exemplary conduct and proper management exact from them such a performance of work as is reasonable, and where it can be ascertained by measurement such as is customary and for all the Tools that is placed in his care he is to be responsible—the said Thomas Green shall work at any of the said Presidents plantations or at any other place within the County if the Carpenters or Joiners work which the said President may have to do shall require it. The said Thomas Green

obligates himself to be honest, sober, industrious and obliging, that neither he nor his family will have any connection or association with any of the Negroes except those immediately under his direction and with those but where it relates to their business—and it is clearly understood that no privileges are to be expected nor indulgences granted but what are specified in the agreement and in case of misconduct, dismission and a forfeiture of one fourth of the wages (which is always to be retain’d) will be resorted to, and lastly the said Thomas shall not absent himself from his work without permission and shall not apply but in cases of pressing necessity and such time shall be repaid.
In consideration of these things being well and truly done and performed on the part of said Thomas Green the said George A. Washington for and in behalf of the President of the United States, doth covenant and agree to pay him the said Green the sum of thirty pounds Virginia Currency for his years services keeping him (as before mention’d) one quarter in arrears as a security for his good conduct—will likewise give him three hundred pounds of fresh pork & one hund. of fresh Beef at killing time fifty two pecks of Indian Meal to be furnish’d quarterly one hundred weight of common flour—one quart of rum every Saturday night, the use of a Cow with a sufficiency of hay in the winter to feed her—the House and Garden he formerly occupied and six cord of wood deliverd at his house and if more is required he is to supply himself by collecting driftwood as not a living tree in the enclosure is to be disturbed.
In testimony of all these things, and for the true and faithful performance of them the parties have hereunto set their hands and seals the day and year first written.

          
            Done in presence of
            
          
          
            Jno. Packett
            Thos Green
          
          
            
            Geo: A. Washington
          
        
It is hereby agreed by and between George A. Washington and Thomas Green that the foregoing agreement shall continue in as full force as if a new set of Articles had been drawn from the first day of January 1792 untill the first day of January 1793 with the following alterations viz. that all lost time let the cause be what it may not even sickness excepted is to be made up at the end of the year and no absence to be admited unless by permission

the said Thomas Green further agrees to relinquish his claim to the sum allowed him in the foregoing Agreement.

          
            Witness A. Whitting
            Done this 14th day of Decr 1791
          
          
            
            Go: A. Washington
          
          
            
            Thos Green
          
        
